The Chancellor
said, the bill as amended had been regularly taken as confessed against the absentee, and the suit was, therefore, in readiness to take testimony as between the complainant and the other defendants; that where the complainant amends his bill during the running of the order for an absentee to appear, it was not necessary to obtain a new order for the absentee to appear and answer the bill as amended, and to advertise a second time; that if the absentee neglected to appear, and an order was subsequently entered to take the bill as confessed against him, it was an order to take the bill as confessed in the state in which it then was, including the amendments. And he said the practice was the same where the complainant amended his bill after the personal service of a subpoena upon a defendant, who neglected to appear in the suit; and that the service of a new subpoena was not necessary, in such a case, to authorize the entering of an order to take the amended bill as confessed.
Order of the vice chancellor affirmed.